Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller (Reg. 59091) on 05/19/2021.

The application has been amended as follows: 
Claim 1: A lithium-ion secondary battery comprising:
 a laminate comprising a positive electrode, a negative electrode, and a separator;
 a nonaqueous electrolyte solution; 
terminals; and
 an inclusion body,
wherein the negative electrode comprises: a negative electrode active material comprising a titanium-containing oxide; and at least one negative electrode additive,

a ratio of a weight (Ma) of the at least one negative electrode additive and a weight (Mt) of the 

an area (Sp) of a positive electrode active material layer of the positive electrode is smaller than an area (Sn) of a negative electrode active material layer of the negative electrode,
 a positive electrode capacity (Qp) is smaller than a negative electrode capacity (Qn), and the at least one negative electrode additive has a specific surface area of from 1 m2/g to 15 m2/g, and
wherein the at least one negative electrode additive is at least one selected from the group consisting of graphite and hard carbon,
wherein the positive electrode comprises, as a positive electrode active material, a layered rock salt type lithium transition metal composite oxide represented by LiaCo1-x-yNixMnyO2 where 0.9 ≤ a ≤1.2, x ≥ 0, y ≥0, and 0 ≤x + y ≤1.

Please cancel claim 7 and 9.
Claim 8: in line 2, please change “plurality of lithium-ion secondary batteries” into “plurality of the lithium-ion secondary batteries”.
Claim 16: in line 2, please change “the negative electrode additive” into “the at least one negative electrode additive”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the Remark, filed on 05/04/2021, the applicant's argument has been fully considered and it is PERSUSIVE; and the evidence in the affidavit which was filed on 
In light of the claim amendment filed on 05/04/2021 and 05/19/2021, the prior art of record does not anticipate or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UYEN M TRAN/            Primary Examiner, Art Unit 1726